Mr. JUSTICE CRAVEN, specially concurring: I agree that this case must be reversed. I would not and we should not remand. The trial court, by use of contempt, seeks to convert truancy into conduct for which a minor may be imprisoned. That is- a form of legislation. In re Baker cannot be stretched that far. A minor in need of supervision should not be incarcerated by the use of contempt when the underlying charge for which supervision was ordered does not permit of imprisonment. I agree with the majority that the contempt powers should be sparingly used but I do not agree that the order here is valid.